DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 05/22/2019 has been entered and fully considered.
Claims 8-9, 13, and 15-16 have been amended.
Claims 1-16 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2016-235232 filed 12/02/2016, JP2016-245800 filed 12/19/2016, JP2016-245799 filed 12/19/2016, JP2017-221343 filed 11/16/2017, JP2017-221901 filed 11/17/2017, and PCT/JP2017/042871 filed 11/29/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/26/2019 and 09/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
area setting unit that sets in claims 1, 5, 10
route element selecting unit that sequentially selects in claims 1, 5
route managing unit that calculates in claim 5, 10
first route element selecting unit that calculates in claim 10
second route element selecting unit that extracts in claim 10
route setting unit that corrects in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following interpreted corresponding structures were not able to be found within the specification:
area setting unit 
route element selecting unit
route managing unit
first route element selecting unit
second route element selecting unit
route setting unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-22 of Matsuzaki et al., U.S. Patent 10,474,153. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-16 of the instant application were fully disclosed in and covered by the claims 1-22 of US Patent 10,474,153, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-16 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-19 of Tomita et al., co-pending Application 16/306,948. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-16 of the instant application were fully disclosed in and covered by the claims 1-19 of US co-pending application 16/306,948, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is directed to the abstract idea of mental processes.  The claim(s) recite determining a work site, determining and selecting a travel route which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to determining a work site, determining and selecting a travel route without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-9 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim element "area setting unit that sets…" and "route element selecting unit that sequentially selects…" are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element "area setting unit that sets…" and "route element selecting unit that sequentially selects…" in claim 1.
Regarding claim 5, claim element "area setting unit that sets…", "route element selecting unit that sequentially selects…", and "route managing unit that calculates…" are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element "area setting unit that sets…", "route element selecting unit that sequentially selects…", and "route managing unit that calculates…" in claim 5.
Regarding claim 10, claim element "area setting unit that sets…", "route managing unit that calculates…", "first route element selecting unit that calculates…", "second route element selecting unit that calculates…", and "route setting unit that corrects…" are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element "area setting unit that sets…", "route managing unit that calculates…", "first route element selecting unit that calculates…", "second route element selecting unit that calculates…", and "route setting unit that corrects…" in claim 10.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 recites the term “preferentially”, which is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishijima et al. (USPGPub 2017/0102702).	As per claim 1, Ishijima discloses a travel route management system that determines a travel route for a work vehicle that travels autonomously while working in a work site, the system comprising: 	an area setting unit that sets the work site to an outer peripheral area (see at least paragraph 0184; wherein since the periphery route C is about W/2 [m] inside from the periphery 50 of the work target zone when the mowing width W of the mowing blade 18 is taken into account, the route generation unit 302 generates the periphery route C from the periphery 50 of the work target zone), and an area to be worked on an inner side of the outer peripheral area (see at least paragraph 0185; wherein the route generation unit 302 generates a straight route based on the generated periphery route C); and 	a route element selecting unit that sequentially selects a next travel route element to be traveled on next, from among multiple mutually-parallel travel route elements, the travel route elements constituting a travel route that covers the area to be worked (see at least Figure 5 and paragraph 0186; wherein an intersection (coordinate) that is the work start position Pls among the intersections of the periphery route C and the straight routes is P0. An intersection (coordinate) opposing the intersection (coordinate) P0 (Pls) across the periphery route C is P1. Furthermore, an intersection (coordinate) adjacent to the intersection (coordinate) P1 in the counterclockwise direction is P2, and an intersection (coordinate) opposing the intersection (coordinate) P2 across the periphery route C is P3. Similarly, numbers are sequentially allocated from an intersection (coordinate) P4 to an intersection (coordinate) P19 (Ple). In this way, the work of sequentially allocating the numbers from 0 to a plurality of intersections (coordinates) will be called labeling, and the numbers will be called labels. The order of labeling is the order of intersections (coordinates) with the periphery route C that the grass mower 1 passes through when traveling the straight routes), 	wherein the route element selecting unit selects a U-turn travel route for moving from a travel route element serving as a movement origin to a next travel route element serving as a movement destination, the selection being made on the basis of an interval between the movement origin and the movement destination (see at least paragraph 0192; wherein in step S5, based on the input attribute information and the intervals between adjacent straight routes, the route generation unit 302 generates inversion routes of a droplet type, a right-half droplet type, a left-half droplet type, and a switchback type as shown in FIG. 6 by using predetermined algorithms corresponding to the types of the inversion routes and records the inversion routes in the storage unit 33. Although one inversion route is generated for each type in the present embodiment, a plurality of inversion routes with different curvatures may be generated for each type of inversion route).  	As per claim 2, Ishijima discloses wherein the U-turn travel route is a travel route set in the outer peripheral area (see at least Figure 7).  	As per claim 3, Ishijima discloses wherein a first U-turn travel route that realizes normal U-turn travel carried out only in a forward direction, and a second U-turn travel route that realizes switchback turn travel carried out in both forward and reverse directions, can be calculated as the U-turn travel route; and the route element selecting unit selects the first U-turn travel route when the interval is large and the second U-turn travel route when the interval is small (see at least paragraph 0213; wherein when the curvature of the outside inversion route of the droplet type, the right-half droplet type, or the left-half droplet type is larger than a predetermined value, and the grass mower 1 traveling on the inversion route interferes with the periphery of the entry prohibited zone in the outside inversion route of the switchback type, the inside inversion route of the switchback type may be selected, that is, instead of the outside inversion route, the inside inversion route may be selected as the travel route according to the positional relationship between the periphery of the work target zone and the periphery of the entry impossible zone).  	As per claim 4, Ishijima discloses  Attorney Docket No. 0388-1903407wherein the first U-turn travel route includes a rightward U-turn travel route and a leftward U-turn travel route (see at least Figure 7); and the route element selecting unit selects the leftward U-turn travel route preferentially over the rightward U-turn travel route (DESIGN CHOICE).  	As per claim 5, Ishijima discloses a travel route management system that determines a travel route for a work vehicle that travels autonomously while working in a work site, the system comprising: 		an area setting unit that sets the work site to an outer peripheral area (see at least paragraph 0184; wherein since the periphery route C is about W/2 [m] inside from the periphery 50 of the work target zone when the mowing width W of the mowing blade 18 is taken into account, the route generation unit 302 generates the periphery route C from the periphery 50 of the work target zone), and an area to be worked on an inner side of the outer peripheral area (see at least paragraph 0185; wherein the route generation unit 302 generates a straight route based on the generated periphery route C); 	a route managing unit that calculates a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked (see at least paragraph 0185; wherein the route generation unit 302 generates a straight route based on the generated periphery route C), and manages the travel route element set so as to be capable of readout, and furthermore manages a plurality of types of directional change routes so as to be capable of readout, the directional change routes being used to move from one of the travel route elements to another travel route element (see a least paragraph 0192; wherein in step S5, based on the input attribute information and the intervals between adjacent straight routes, the route generation unit 302 generates inversion routes of a droplet type, a right-half droplet type, a left-half droplet type, and a switchback type as shown in FIG. 6 by using predetermined algorithms corresponding to the types of the inversion routes and records the inversion routes in the storage unit 33); and 	a route element selecting unit that, on the basis of a travel pattern set from among a plurality of types of travel patterns defined by combinations of the travel route elements and the directional change routes, selects the next travel route element to be traveled next from the travel route element set in sequence, and selects the directional change travel route for moving to the next travel route element (see at least Figure 5 and paragraph 0186; wherein an intersection (coordinate) that is the work start position Pls among the intersections of the periphery route C and the straight routes is P0. An intersection (coordinate) opposing the intersection (coordinate) P0 (Pls) across the periphery route C is P1. Furthermore, an intersection (coordinate) adjacent to the intersection (coordinate) P1 in the counterclockwise direction is P2, and an intersection (coordinate) opposing the intersection (coordinate) P2 across the periphery route C is P3. Similarly, numbers are sequentially allocated from an intersection (coordinate) P4 to an intersection (coordinate) P19 (Ple). In this way, the work of sequentially allocating the numbers from 0 to a plurality of intersections (coordinates) will be called labeling, and the numbers will be called labels. The order of labeling is the order of intersections (coordinates) with the periphery route C that the grass mower 1 passes through when traveling the straight routes), 	wherein the setting of the travel pattern is carried out by a human, through a user instruction (see at least paragraph 0014; wherein The user also needs to select the predetermined travel route corresponding to the work zone in which the work will be performed).  	As per claim 6, Ishijima discloses wherein one type of the travel pattern is spiral travel, the spiral travel being spiral work travel from the outside toward the inside of the area to be worked, and another type of the travel pattern is back-and-forth travel in which a U-turn travel route in the outer peripheral area is used as the directional change route for moving from an endpoint of the travel route element to an endpoint of another travel route element (see a least paragraph 0192; wherein in step S5, based on the input attribute information and the intervals between adjacent straight routes, the route generation unit 302 generates inversion routes of a droplet type, a right-half droplet type, a left-half droplet type, and a switchback type as shown in FIG. 6 by using predetermined algorithms corresponding to the types of the inversion routes and records the inversion routes in the storage unit 33).  	As per claim 7, Ishijima discloses wherein the U-turn travel route includes a first U-turn travel route that realizes normal U-turn travel carried out only in a forward direction and a second U-turn travel route that realizes switchback turn travel carried out in both forward and reverse directions; and the route element selecting unit selects the first U-turn travel route when an interval between a travel route element serving as a movement origin and a travel route element serving as a movement destination, which are to be moved to and which are parallel to each other, is large, and selects the second U-turn travel route when the interval is small (see at least paragraph 0213; wherein when the curvature of the outside inversion route of the droplet type, the right-half droplet type, or the left-half droplet type is larger than a predetermined value, and the grass mower 1 traveling on the inversion route interferes with the periphery of the entry prohibited zone in the outside inversion route of the switchback type, the inside inversion route of the switchback type may be selected, that is, instead of the outside inversion route, the inside inversion route may be selected as the travel route according to the positional relationship between the periphery of the work target zone and the periphery of the entry impossible zone).  	As per claim 8, Ishijima discloses wherein the travel pattern can be changed partway through the work travel in the area to be worked (see at least paragraph 0019; wherein an object of the present invention is to enable flexibly changing the work sequence of the work target zones when the work is performed for a plurality of work target zones by using the work machine that performs the predetermined work while automatically traveling along the predetermined travel routes corresponding to the respective work target zones).  	As per claim 9, Ishijima discloses wherein the travel pattern is set by a human, through a user input (see at least paragraph 0014; wherein the user also needs to select the predetermined travel route corresponding to the work zone in which the work will be performed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishijima et al. (USPGPub 2017/0102702) in view of Wierzynski et al. (USPGPub 2017/0168488).	As per claim 10, Ishijima discloses a travel route determination device that determines a travel route for a work vehicle that travels while working in a work site, the device comprising: 	an area setting unit that sets an area to be worked by the work vehicle in the work site (see at least paragraph 0185; wherein the route generation unit 302 generates a straight route based on the generated periphery route C); 	a route managing unit that calculates a travel route element set, the travel route element set being an aggregate of multiple travel route elements constituting a travel route covering the area to be worked (see at least paragraph 0185; wherein the route generation unit 302 generates a straight route based on the generated periphery route C), and stores the travel route element set so as to be capable of readout (see a least paragraph 0192; wherein in step S5, based on the input attribute information and the intervals between adjacent straight routes, the route generation unit 302 generates inversion routes of a droplet type, a right-half droplet type, a left-half droplet type, and a switchback type as shown in FIG. 6 by using predetermined algorithms corresponding to the types of the inversion routes and records the inversion routes in the storage unit 33); 	a first route element selecting unit that calculates a selection order for the travel route elements of an overall travel route on the basis of a basic priority rule, before the work travel by the work vehicle (see at least Figure 5 and paragraph 0186; wherein an intersection (coordinate) that is the work start position Pls among the intersections of the periphery route C and the straight routes is P0. An intersection (coordinate) opposing the intersection (coordinate) P0 (Pls) across the periphery route C is P1. Furthermore, an intersection (coordinate) adjacent to the intersection (coordinate) P1 in the counterclockwise direction is P2, and an intersection (coordinate) opposing the intersection (coordinate) P2 across the periphery route C is P3. Similarly, numbers are sequentially allocated from an intersection (coordinate) P4 to an intersection (coordinate) P19 (Ple). In this way, the work of sequentially allocating the numbers from 0 to a plurality of intersections (coordinates) will be called labeling, and the numbers will be called labels. The order of labeling is the order of intersections (coordinates) with the periphery route C that the grass mower 1 passes through when traveling the straight routes); 	a second route element selecting unit that, while the work vehicle carries out work travel based on the selection order calculated by the first route element selecting unit, extracts an41L5183.DOCxPage 5Application No. Not Yet AssignedPaper Dated May 22, 2019In Reply to USPTO Correspondence of N/A Attorney Docket No. 0388-1903407untraveled travel route element from the travel route element set as a recalculated travel route element (see at least paragraph 0279; wherein the work sequence of work target zones can be flexibly changed when a work machine that performs predetermined work while automatically traveling along a predetermined travel route corresponding to each of a plurality of work target zones is used to perform the work); and 	a route setting unit that corrects the selection order calculated by the first route element selecting unit with the selection order calculated by the second route element selecting unit (see at least paragraph 0279; wherein the work sequence of work target zones can be flexibly changed when a work machine that performs predetermined work while automatically traveling along a predetermined travel route corresponding to each of a plurality of work target zones is used to perform the work). Ishijima does not explicitly mention recalculates a selection order for the recalculated travel route element on the basis of a cost evaluation rule	However Wierzynski does disclose:	recalculates a selection order for the recalculated travel route element on the basis of a cost evaluation rule (see at least paragraph 0068; wherein the robot may change the selected path if a new obstacle were to materialize when the robot is traveling along one of the collision-free paths 712, such as the minimum cost path 714).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wierzynski with the teachings as in Ishijima. The motivation for doing so would have been to provide a minimum cost path, see Wierzynski paragraph 0068.	As per claim 13, Ishijima discloses wherein the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be worked into rectangular shapes, and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the work vehicle (see at least Figure 7).  	As per claim 15, Wierzynski discloses wherein a cost evaluated by the cost evaluation rule is a cost arising when the work vehicle travels on the travel route elements according to the selection order calculated by the second route element selecting unit (see at least paragraph 0068; wherein the robot may change the selected path if a new obstacle were to materialize when the robot is traveling along one of the collision-free paths 712, such as the minimum cost path 714); and 	a selection order where the cost is the lowest is calculated by the second route element selecting unit (see at least paragraph 0068; wherein the robot may change the selected path if a new obstacle were to materialize when the robot is traveling along one of the collision-free paths 712, such as the minimum cost path 714). 	As per claim 16, Ishijima discloses wherein the cost depends on a travel distance of the U-turn travel (see at least paragraph 0213; wherein when the curvature of the outside inversion route of the droplet type, the right-half droplet type, or the left-half droplet type is larger than a predetermined value, and the grass mower 1 traveling on the inversion route interferes with the periphery of the entry prohibited zone in the outside inversion route of the switchback type, the inside inversion route of the switchback type may be selected, that is, instead of the outside inversion route, the inside inversion route may be selected as the travel route according to the positional relationship between the periphery of the work target zone and the periphery of the entry impossible zone).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ishijima et al. (USPGPub 2017/0102702), in view of Wierzynski et al. (USPGPub 2017/0168488), and further in view of Nakanishi et al. (USPGPub 2017/0268893).	As per claim 14, Ishijima discloses wherein in the basic priority rule, a priority level is set in advance from a travel route element previous in the order to a travel route element next in the order (see at least Figure 5 and paragraph 0186; wherein an intersection (coordinate) that is the work start position Pls among the intersections of the periphery route C and the straight routes is P0. An intersection (coordinate) opposing the intersection (coordinate) P0 (Pls) across the periphery route C is P1. Furthermore, an intersection (coordinate) adjacent to the intersection (coordinate) P1 in the counterclockwise direction is P2, and an intersection (coordinate) opposing the intersection (coordinate) P2 across the periphery route C is P3. Similarly, numbers are sequentially allocated from an intersection (coordinate) P4 to an intersection (coordinate) P19 (Ple). In this way, the work of sequentially allocating the numbers from 0 to a plurality of intersections (coordinates) will be called labeling, and the numbers will be called labels. The order of labeling is the order of intersections (coordinates) with the periphery route C that the grass mower 1 passes through when traveling the straight routes). 41L5183.DOCxPage 6Application No. Not Yet AssignedPaper Dated May 22, 2019IshijimaIn Reply to USPTO Correspondence of N/A and Attorney Docket No. 0388-1903407Wierzynski do not explicitly mention the priority level is set so that a properly-distanced travel route element separated by a predetermined distance from a travel route element previous in the order has the highest priority level as the travel route element next in the order, with the priority level decreasing as separation distance from the travel route element previous in the order to the travel route element next in the order increases.	However Nakanishi does disclose:	the priority level is set so that a properly-distanced travel route element separated by a predetermined distance from a travel route element previous in the order has the highest priority level as the travel route element next in the order (see at least abstract; wherein specify the POIs having high popularity levels located within a predetermined distance from the route searched for by the search unit), with the priority level decreasing as separation distance from the travel route element previous in the order to the travel route element next in the order increases (see at least paragraph 0038; wherein the probability value is set to increase as the distance from the road of the POI decreases and to decrease as the distance from the road of the POI increases).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nakanishi with the teachings as in Ishijima and Wierzynski. The motivation for doing so would have been to present a POI having a high popularity level suitable for each region, see Nakanishi paragraph 0006.


Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the second route element selecting unit extracts a predetermined number of travel route elements from the end of the selection order calculated by the first route element selecting unit as the recalculated travel route elements.	Claim 12 is also object to by virtue of their dependency







	Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	US 8,838,321 – Provides receiving user input identifying a travel destination for a first vehicle, determining, by a processor, a first route for the first vehicle to follow, and configuring the first vehicle to follow the first route. The method further includes obtaining a model for a second vehicle that shares a road with the first vehicle and comparing model to a pre-determined template for a vehicle that is known to be a special purpose vehicle in order to determine whether the first template and the second template match. The method further includes determining, by the processor, a second route that leads to the travel destination, when a match is found to exist, and switching the first vehicle from following the first route to following the second route.	USPGPub 2019/0146513 – Provides positioning data indicating a vehicle position of a work vehicle 1; an area setting unit that sets an area CA to be worked in a work site; a route managing unit that calculates a travel route element set, which is an aggregate of multiple travel route elements constituting a travel route that covers the area CA to be worked, and storing the travel route element set so as to be readable; a route element selecting unit that selects a next travel route element to be traveled in sequence from the travel route element set; and an autonomous travel controlling unit that causes the work vehicle 1 to travel autonomously on the basis of the next travel route element and the vehicle position	US 9,134,130 – Provides a method for planning missions that includes providing a graphical user interface (GUI) to the client computer, creating a mission including a plan, updating the plan and providing the updated plan to the client computer.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662